Per Curiam.
In its opinion the Appellate Term held: As there is nothing in the evidence to indicate that the damage to plaintiff’s goods was caused by a defect in the 'plumbing of defendant’s building of which defendant had notice defendant’s motion to dismiss should have been granted.” An examination of this record clearly discloses that defendant had actual notice of the defects in plumbing, which caused the damage to plaintiff’s merchandise in defendant’s building. The case was presented to the jury in an excellent charge which covered every phase of the matters in controversy. Since the case is primarily a factual one, we do not deem it necessary to discuss the evidence at length. The determination of the Appellate Term is reversed and the judgment of the City Court affirmed, with costs in this court and in the Appellate Term. Present — Finch, P. J., Merrell, Townley, Glennon and Untermyer, JJ. Determination of Appellate Term reversed and judgment of the City Court affirmed, with costs in this court and in the Appellate Term.